Order, Supreme Court, New York County (Paul Wooten, J.), entered February 4, 2013, which, to the extent appealed from as. limited by the briefs, granted defendant’s motions to dismiss the class claims, unanimously affirmed, without costs.
The court properly granted defendant’s motion to dismiss plaintiffs’ class claims since plaintiffs failed to move for class certification (see CPLR 902; Shah v Wilco Sys., Inc., 27 AD3d 169 [1st Dept 2005], lv dismissed in part and denied in part 7 NY3d 859 [2006]). Even if plaintiffs had made an untimely mo*540tian or had sought an extension of their time to make the motion beyond the agreed-upon deadline, they failed to demonstrate good cause warranting an extension (cf. Galdamez v Biordi Constr. Corp., 50 AD3d 357 [1st Dept 2008]; Argento v Wal-Mart Stores, Inc., 66 AD3d 930 [2d Dept 2009]). Concur— Tom, J.E, Acosta, Freedman and Kapnick, JJ. [Prior Case History: 2013 NY Slip Op 30233(U).]